Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-3, 6-7 and 12 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Hochstein (U. S. Patent 6,094,981).
As for claim 1, Hochstein discloses (see Figs. 1-- 3; col. 3, lin. 21—col. 4, lin. 44) a composite pane (the vehicle windshield) for separating an interior space (vehicle interior) from an external environment (vehicle exterior environment), comprising
an inner pane (18), 
an outer pane (12) with an inner surface (16), and 
an intermediate layer (24) that areally joins the inner surface (16) of the outer pane (12) to an outer surface (20) of the inner pane (18),
 a capacitive sensor (capacitive sensor in Fig. 1) for detecting moisture (rain) having at least one capacitor (capacitor formed of electrodes 30 and 32) that is connected to an electronic sensor unit (the control and drive motor in Fig. 1), which is provided for detecting a change in capacitance of the capacitor, wherein the capacitor has at least two electrodes (electrodes 30, 32)  formed from a transparent , electrically conductive coating (transparent conductive coating 26), which are capacitively coupled (see Figs. 1 and 2), 
wherein the at least two electrodes (30, 32) extend in a common plane of the composite pane (see Fig. 2) and the electrically conductive coating (26) is divided by coating-free separating lines (see the separating lines for separating the two electrodes 30, 32 in Fig. 2) into the at least two electrodes (30, 32), which are electrically isolated from one another, wherein the at least two electrodes (30, 32) are comb-shaped to form two comb-shaped electrodes (see the comb-shaped electrodes 30 and 32 in Fig. 2), wherein the two comb-shaped electrodes  intermesh, (see the intermeshed electrodes 30, 32 in Fig. 2), and wherein the two comb-shaped electrodes (30, 32) are electrically divided by a third electrode (i.e., the third electrode made up of the remainder of the conductive coating 26 in Fig. 2; or the reference electrode connected to the reference capacitor 46 in Fig. 3), and wherein the third electrode is separated by a separating line from a remainder of the electrically conductive coating (see the separating line  and the remainder of the electrically conductive coating 26 that forms the third electrode in Fig. 2). 
As for claim 2, Hochstein discloses the composite pane according to claim 1, wherein the at least two electrodes (electrodes 30, 32) are provided for generating a sensor area (i.e., the sensor area on the surface 14 of the window or windshield) on the composite pane, inside which moisture (rain) on the composite pane causes a change in capacitance.
As for claim 3, Hochstein discloses the composite pane according to claim 1, wherein the electronic sensor unit is provided for generating a signal (i.e., the signal to control wiper in Fig. 1) when moisture is detected on a sensor area (see col.3, lines 21-30).
As for claims 6 and 7, Hochstein discloses the composite pane according to claim 1, wherein the at least two electrodes have an asymmetric area and a different perimeter (see the asymmetric area and the different perimeter of the two electrodes 30 and 32 in Fig. 2). 
As for claim 12, Hochstein discloses the composite pane according to claim 1, wherein the at least two electrodes (30, 32) are arranged on the surface (20) of the inner pane (18) facing the intermediate layer (i.e., the transparent coating 26 with the two electrodes 30, 32 disposed thereon can also be arranged on the surface 20 of the inner pane 18 as disclose in col. 3, lines 45-47). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hochstein (U. S. Patent 6,094,981) in view of Veerasamy (U. S. Patent 8, 009,053).

As for claims 4 and 5, Hochstein discloses the composite pane according to claim 1 as discussed above. 
Hochstein does not specifically disclose wherein the capacitive sensor includes a plurality of capacitors, wherein the electronic sensor unit is provided for generating a plurality of signals and is constructed and arranged to calculate a correlation of the signals, or to calculate an autocorrelation and/or a cross-correlation of the signals. 
Veerasamy discloses the composite pane with capacitive rain sensor (see Figs. 1D, 1E), wherein the capacitive sensor (capacitive sensor 5) includes a plurality of capacitors (C1—C4), wherein the electronic sensor unit (12 and 14) is provided for generating a plurality of signals and is constructed and arranged to calculate autocorrelation and/or a cross-correlation of the signals (see the correlation, autocorrelation and cross-correlation disclosed in col. 3, line 37—col. 4, line 15; and col. 24, lin. 47—col. 25, lin. 66).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Hochstein, to disclose using a plurality of capacitors and to calculate a autocorrelation and/or cross-correlation of the signals, as taught by Veerasamy, for the purpose of further determining the presence of other materials (such as dust or dirt) on the window, and if so, not to actuate the wipers (See Veerasamy reference col. 3, line 37—col. 4, line 15).
Response to Arguments
5.	Applicant's arguments filed on June 3, 2022 have been fully considered but they are not persuasive.
	In response to applicant’s argument that “Hochstein is silent as to a third electrode in combination with comb-shaped electrodes, wherein the third electrode electrically divides the two comb-shaped electrodes, and wherein the third electrode is separated from the remaining electrically conductive coating by a dividing line”, the examiner asserts the following: 
Hochstein does disclose a third electrode (i.e., the third electrode made up of the remainder of the conductive coating 26 in Fig. 2). Alternatively, the third electrode can also be the reference electrode connected to the reference capacitor 46 in Fig. 3. 
In fact, one can see clearly from Fig. 2 of Hochstein that a third electrode electrically divides the two comb-shaped electrodes 30, 32, and wherein the third electrode and the electrodes 30, 32 are separated by the dividing lines as shown in Fig. 2. 
Moreover, in Fig. 2, there appears to be a third terminal (not numbered) drawn for the third electrode next to the first and second terminals 34 and 36. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/               Primary Examiner, Art Unit 2867